        Case 1:18-cv-12383-FDS Document 174 Filed 07/28/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

JOSEPH MODESKI, et al.

               Plaintiffs,

Individually and on Behalf of All
Similarly Situated Employees                         Civil Action No.: 1:18-cv-12383-FDS

v.

SUMMIT RETAIL SOLUTIONS, INC.

               Defendant.

                                     NOTICE OF APPEAL

       Notice is hereby given that Joseph Modeski, Nathan Damboise, Rudy Ortiz, Jeffrey

Wolfert and Giovanni Zammito, the Plaintiffs in the above-captioned matter, hereby appeal to the

United States Court of Appeals for the First Circuit from the final judgment entered in this action

on July 2, 2020.


Date: July 28, 2020

                                                     Respectfully submitted,


                                                     /s/Benjamin L. Davis, III
                                                     Benjamin L. Davis, III, Esq. (29774)
                                                     bdavis@nicholllaw.com
                                                     The Law Offices of Peter T. Nicholl
                                                     36 South Charles Street, Suite 1700
                                                     Baltimore, Maryland 21201
                                                     Phone No.: (410) 244-7005
                                                     Fax No.: (410) 244-8454

                                                     Attorney for Plaintiffs
         Case 1:18-cv-12383-FDS Document 174 Filed 07/28/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing was served on all attorneys of record

via this Court’s electronic case filing system on July 28, 2020.

Barry J. Miller
bmiller@seyfarth.com
Hillary J. Massey
hmassey@seyfarth.com
Michael E. Steinberg
msteinberg@seyfarth.com
Seyfarth Shaw, LLP
World Trade Center East
Two Seaport Lane
Suite 300
Boston, MA 02210
Phone No.: (617) 946-4800
Fax No.: (617) 946-4801


                                                             /s/ Benjamin L. Davis, III
                                                             Attorney for Plaintiffs




                                                 2
